DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response to restriction requirement and amendment filed on 5/17/2022.  Claim 7 has been amended.  Claims 1-6 and 14-20 have been cancelled.  Claims 21-33 have been added.  Claims 7-13 and 21-33 are currently pending and have been examined.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-13, in the reply filed on 5/17/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 7 recites “open an account”.  Dependent claims 21 and 22 subsequently recite “opening an account”.  As it is unclear if the same or a different account is being opened, the metes and bounds of claims 21 and 22 cannot be determined, rendering claims 21 and 22 indefinite.
Claim 23 is rejected due to its dependence on an indefinite base claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-13 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 7 is within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claim 7 recites:
7. A method performed by one or more servers of an institution to open an account for a user, the method comprising: 
receiving a request from a digital channel accessed by a device of the user to open the account with the institution; 
requesting a payment from a digital wallet of the user; 
identifying the user based on (i) at least one set of information about the user received from an information repository and (ii) at least one set of information inputted by the user; 
comparing the at least one set of information received from the information repository and the least one set of information inputted by the user; 
authenticating the user when the comparing meets a pre-determined threshold; and 
opening the account with the institution.

Referring to the bolded limitations above, independent claim 7 is directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claim 7 is directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claim 7 only recites the legal or commercial interaction of authenticating a user to open an account, which is a legal requirement imposed on financial institutions under Know Your Customer (KYC), Anti Money Laundering (AML) and Customer Identification Programs (CIP) rules and regulations.  Accordingly, claim 7 is directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 7, since claim only contains mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal interaction (e.g., to receive, store, or transmit data), the recitation in claim 7 of servers and a device does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 7 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 7, this claim recites known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, remote authentication of a user through comparison of user inputs with information is well known as evidenced by the references cited on the PTO-892.  Moreover, the servers and device of claim 7 appear to be conventional, in view of the paragraph beginning on page 4, line 18, of the Applicant’s specification.   Accordingly, claim 7 does not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claim 7 is not patent eligible.  Dependent claims 8-13 and 21-33 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 8-13 and 21-33 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional personal identification information and biometrics to authenticate a user (2B).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-13 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sivashanmugam (US 2016/0027009) in view of Bhatt (US 2019/0089702).
Claim 7 recites:
A method performed by one or more servers of an institution to open an account for a user, the method comprising: (Sivashanmugam, Fig. 6, [0095], process 600; Fig. 1, [0034], servers)
receiving a request from a digital channel accessed by a device of the user to open the account with the institution; (Sivashanmugam, Fig. 6, [0095], authentication transaction request; [0096], authentication transaction request may be opening a bank account; Fig. 1, [0028], device 112)
requesting a payment from a digital wallet of the user; (Sivashanmugam, Fig. 6, [0103], processes required to establish account include deposit a sum of money; [0086], client device 112 may store mobile wallet data including credit and debit accounts; see also [0042], [0073].  Sivashanmugam  does not specifically disclose requesting a payment from a digital wallet of the user.  Bhatt, Fig. 1, [0026]-[0028], discusses pay application 116 consistent with a virtual wallet and Bhatt, [0063], discusses requests to the pay application.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the deposit of Sivashanmugam to be a request to a pay application as disclosed in Bhatt in order to facilitate transactions including opening an account as discussed in Bhatt, [0044], and Sivashanmugam, [0103].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Bhatt in Sivashanmugam since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of authenticating user identities and one of ordinary skill in the art would recognize the combination to be predictable.)
identifying the user based on (i) at least one set of information about the suser received from an information repository and (ii) at least one set of information inputted by the user; (Sivashanmugam, Figs. 1 and 6, [0098], information from device 112 and from data repository 136; [0107], receive authentication conditions from client device 112)
comparing the at least one set of information received from the information repository and the least one set of information inputted by the user; (Sivashanmugam, Figs. 1 and 6, [0105], [0106], compare information)
authenticating the user when the comparing meets a pre-determined 10threshold; and (Sivashanmugam, Fig. 6, [0105], [0106], authenticating partner system compares information against authentication parameters to determine whether to approve where “parameters” reads on “threshold” under BRI in view of the paragraph beginning on page 13, line 12, of the Applicant’s specification)
opening the account with the institution.  (Sivashanmugam, Fig. 6, [0103], open the account; Fig. 3, [0069], authentication confirmation indicating a new bank account has been opened)
Claim 8 recites:
A method as defined in claim 7, wherein the at least one set of information inputted by the user corresponds to information received concurrently with the request from the user to open the account with the institution.  (Sivashanmugam, Figs. 1 and 6, [0098], information related to the authentication transaction request from the request itself)
Claim 159 recites:
A method as defined in claim 7, wherein the at least one set of information inputted by the user corresponds to information inputted by the user when the user set up the digital wallet.  (Sivashanmugam, Fig. 1, [0086], discusses mobile wallet data and Sivashanmugam, [0098], discusses information from device 112.  Sivashanmugam does not specifically disclose at least one set of information inputted by the user corresponds to information inputted by the user when the user set up the digital wallet.  Bhatt, Fig. 1, [0026]-[0028], discusses mobile application 108 storing identity information of a user.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the Sivashanmugam to include the wallet including identity information as disclosed in Bhatt in order to facilitate transactions including opening an account as discussed in Bhatt, [0044], and Sivashanmugam, [0103].)
Claim 10 recites:
A method as defined in claim 9, wherein the information inputted by the user at the digital wallet of the user is biometric.  (Sivashanmugam, Fig. 9, [0137], connection 902 may include biometric scanner.  Sivashanmugam does not specifically disclose the information inputted by the user at the digital wallet of the user is biometric.  Bhatt, Fig. 1, [0026]-[0028], discusses mobile application 108 storing inputted biometric information of a user.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Sivashanmugam to include the wallet including biometric information as disclosed in Bhatt in order to facilitate transactions including opening an account as discussed in Bhatt, [0044], and Sivashanmugam, [0103].)
Claim 2011 recites:
A method as defined in claim 7, wherein the at least one set of information inputted by the user corresponds to image, video or audio information inputted by the user.  (Sivashanmugam, Fig. 9, [0137], connection 902 may include imager to gather information from papers, people or objects.  Sivashanmugam does not specifically disclose the at least one set of information inputted by the user corresponds to image, video or audio information inputted by the user.  Bhatt, Fig. 1, [0037], discusses capturing a facial image of a user by the mobile application 108.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Sivashanmugam to include an image input by the user as disclosed in Bhatt in order to facilitate transactions including opening an account as discussed in Bhatt, [0044], and Sivashanmugam, [0103].)
Claim 12 recites:
A method as defined in claim 7, wherein the information repository is linked to the digital wallet of the user.  (Sivashanmugam, Figs. 1 and 6, [0098], discusses getting information from device 112 and from data repository 136.  Sivashanmugam does not specifically disclose the information repository is linked to the digital wallet of the user.  Bhatt, Fig. 1, [0025], [0026], discusses repository 104 associated with mobile application 108.   It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Sivashanmugam to include the repository linked to the wallet as disclosed in Bhatt in order to facilitate transactions including opening an account as discussed in Bhatt, [0044], and Sivashanmugam, [0103].)
Claim 13 recites:
A method as defined in claim 7, further comprising receiving a payment authorization message from an issuing bank of the user after opening the account with the institution.  (Sivashanmugam, [0032], authentication transactions may include opening accounts and transferring funds; [0101], authorization message; [0162]-[0164], providing additional confirmations)
Claim 21 recites:
A method as defined in claim 7, further comprising: requiring the user to submit, via the digital channel, images of an identification card, such identification card showing information including an image of a person, a name, an address, an age, and a gender; (Sivashanmugam, Fig. 9, [0137], connection 902 may include a card reader to read and process information contained in cards including licenses; [0107], receive authentication conditions from client device 112.  Sivashanmugam does not specifically disclose an identification card showing information including an image of a person, a name, an address, an age, and a gender.  Bhatt, [0027], discusses physical document 114 includes facial image, name, address, birthdate and gender.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Sivashanmugam to include information of the identity card as disclosed in Bhatt in order to facilitate transactions including opening an account as discussed in Bhatt, [0044], and Sivashanmugam, [0103].)
processing said images of the identification card to obtain the information of the identification card; (Sivashanmugam, Fig. 9, [0137], connection 902 may include a card reader to read and process information contained in cards including licenses; [0107], receive authentication conditions from client device 112)
comparing the obtained information to at least one of the at least one set of information about the user received from the information repository and the at least one set of information inputted by the user; and (Sivashanmugam, Figs. 1 and 6, [0105], [0106], compare information.)
opening an account with the institution if the comparing meets the pre-determined threshold.  (Sivashanmugam, Fig. 6, [0103], open the account; Fig. 6, [0105], [0106], authenticating partner system determines whether to approve.  Please note that under the standard of broadest reasonable interpretation the conditional limitation “if” of method claim 21 provides two methods depending on whether the prerequisite condition is met.  Please see Please see MPEP 2111.04(II) and Ex parte Schulhauser (PTAB 2016).)
Claim 22 recites:
A method as defined in claim 21, further comprising: requiring the user to submit at least one image of the user's face via the digital channel; comparing the image of the user's face to the image of the person on the identification card; and opening an account with the institution if: 3U.S. Application Serial No. 16 436,535Attorney Docket No. 10072BNC-1 Response to Restriction Requirement comparing the obtained information from the identification card to at least one of the at least one set of information about the user received from the information repository and the at least one set of information inputted by the user meets the pre-determined threshold; and comparing the image of the user's face to the image of the person on the identification card meets a second pre-specified threshold.  (Sivashanmugam, Fig. 6, [0103], discusses opening the account, and Sivashanmugam, Fig. 9, [0137], notes connection 902 may include a biometric scanner.  Sivashanmugam does not specifically disclose requiring the user to submit at least one image of the user's face via the digital channel.  Bhatt, [0071], [0072], discloses capturing a biometric from the user which may include a facial image and authenticating the biometric based capture biometric matching within a threshold and subsequently authenticating the user, and Bhatt, [0026], notes the repository 104 is a repository of biometrics.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify opening an account in Sivashanmugam to include the facial image capture, comparison to a threshold and authentication as disclosed in Bhatt in order to facilitate transactions including opening an account as discussed in Bhatt, [0044], and Sivashanmugam, [0103].  Please note that under the standard of broadest reasonable interpretation the conditional limitation “if” of method claim 22 provides two methods depending on whether the prerequisite condition is met.  Please see Please see MPEP 2111.04(II) and Ex parte Schulhauser (PTAB 2016).) 
Claim 23 recites:
A method as defined in claim 22, further comprising: requiring the user to record the at least one image of the user's face via the digital channel.  (Sivashanmugam, Fig. 9, [0137], notes connection 902 may include a biometric scanner.  Sivashanmugam does not specifically disclose requiring the user to record the at least one image of the user's face via the digital channel.  Bhatt, [0071], [0072], discloses capturing a biometric from the user which may include a facial image.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Sivashanmugam to include the facial image capture as disclosed in Bhatt in order to facilitate transactions including opening an account as discussed in Bhatt, [0044], and Sivashanmugam, [0103].)

Claim 24 recites:
A method as defined in claim 7, further comprising: prior to opening the account with the institution, obtaining payment information originating from an issuing bank of the user for a payment option associated with the payment request, the payment information being associated with the user; (Sivashanmugam, Fig. 6, [0097], data stored with other systems including account numbers, PINs; [0040], user data may include financial service account information; [0067], information related to other accounts.  Further, Bhatt, Fig. 1, [0028], discusses pay application 116 associated with banking institution.  If necessary, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify Sivashanmugam to include the payment application as disclosed in Bhatt in order to facilitate transactions including opening an account as discussed in Bhatt, [0044], and Sivashanmugam, [0103].)
comparing the payment information from the issuing bank with at least one of the at least one set of information about the user received from the information repository and the at least one set of information inputted by the user; and (Sivashanmugam, Figs. 1 and 6, [0105], [0106], compare information.  Further, Bhatt, Fig. 1, [0028], discusses pay application 116 associated with banking institution, and Bhatt, [0025], discusses repository includes banking institution information.  If necessary, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify Sivashanmugam to include the comparing banking institution information as disclosed in Bhatt in order to facilitate transactions including opening an account as discussed in Bhatt, [0044], and Sivashanmugam, [0103].)
opening the account with the institution if the comparing also meets a second pre- determined threshold.  (Sivashanmugam, Fig. 6, [0103], open the account, consider one or more factors; Fig. 6, [0105], [0106], authenticating partner system determines whether to approve based on plural authentication parameters.  Please note that under the standard of broadest reasonable interpretation the conditional limitation “if” of method claim 25 provides two methods depending on whether the prerequisite condition is met.  Please see Please see MPEP 2111.04(II) and Ex parte Schulhauser (PTAB 2016).)
Claim 25 recites:
A method as defined in claim 10, wherein the information inputted by the user at the digital wallet includes at least one of physical biometrics and behavioral biometrics.  (Sivashanmugam, Fig. 9, [0137], connection 902 may include biometric scanner.  Sivashanmugam does not specifically disclose the information inputted by the user at the digital wallet includes at least one of physical biometrics and behavioral biometrics.  Bhatt, Fig. 1, [0037], discusses input biometric to mobile application 108 may include a facial image, iris scan or fingerprint of a user.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Sivashanmugam to include inputting a physical biometric to the wallet as disclosed in Bhatt in order to facilitate transactions including opening an account as discussed in Bhatt, [0044], and Sivashanmugam, [0103].)  
Claim 26 recites:
A method as defined in claim 7, wherein the step of requesting a payment from a digital wallet of the user comprises providing the user, via the digital channel, with a choice between more than one digital wallets.  (Sivashanmugam, [0073], Google wallet or other known wallet technologies.  Sivashanmugam does not specifically disclose providing the user, via the digital channel, with a choice between more than one digital wallets.  Bhatt, Fig. 1, [0026]-[0028], discusses mobile application 108 and pay application 116.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Sivashanmugam to include a choice of wallets as disclosed in Bhatt in order to facilitate transactions including opening an account as discussed in Bhatt, [0044], and Sivashanmugam, [0103].)

Claim 27 recites:
A method as defined in claim 8, wherein the set of information inputted by the user comprises i) personal details captured by the user in web forms and ii) new account information including a type of account.  (Sivashanmugam, Figs. 1 and 6, [0098], information from device 112; [0159], “open a checking account”)
Claim 28 recites:
A method as defined in claim 7, further comprising: requesting at least one set of third-party information about the user from a third- party source; and (Sivashanmugam, Figs. 1 and 6, [0104]-[0106], validating partner system)
wherein the step of authenticating the user further comprises comparing the at least one set of third-party information with at least one of the at least one set of information about the user received from the information repository and the at least one set of information inputted by the user meets the pre-determined threshold.  (Sivashanmugam, Figs. 1 and 6, [0104]-[0106], compare validation information, authentication data against authentication parameters)
Claim 29 recites:
A method as defined in claim 28, wherein the third-party source is a server of a credit bureau.  (Sivashanmugam, [0036], user data includes credit scores)
Claim 30 recites:
A method as defined in claim 28, wherein: the at least one set of information received from the information repository and the least one set of information inputted by the user each comprises a number of parameters, the step of authenticating the user comprises a step of identifying overlapping parameters from the least one set of information received from the information repository and from the least one set of information inputted by the user; (Sivashanmugam, [0094], prior validation information; Figs. 1 and 6, [0104]-[0106], compare validation information, authentication data against authentication parameters)
the user being authenticated when the overlapping parameters are matched according to the pre-determined threshold.  (Sivashanmugam, Fig. 6, [0105], [0106], authenticating partner system determines whether to approve based on plural authentication parameters)
Claim 31 recites:
A method as defined in claim 30, wherein when overlapping parameters are matched only partially, the third-party information is used to confirm whether the partially matched overlapping parameters match with corresponding parameters of the third-party source.  (Sivashanmugam, [0094], validate portions of the authentication transaction not addressed in the prior validation due to missing or incomplete data; Figs. 1 and 6, [0104]-[0106], compare validation information, authentication data against authentication parameters)
Claim 32 recites:
A method as defined in claim 31, wherein the account is opened but remains inaccessible to the user until the partially matched parameters are confirmed with the third party information.  (Sivashanmugam, [0103], further processing upon receiving validation information including separate processes for approving user 110 and opening account) 
Claim 33 recites:
A method as defined in claim 32, comprising a step of depositing an amount equal to the payment from the digital wallet in the account when the payment is received from the user's bank linked to the digital wallet.  (Sivashanmugam, Fig. 6, [0103], processes required to establish account include deposit a sum of money; [0086], client device 112 may store mobile wallet data including credit and debit accounts; see also [0042], [0073])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Hecht (US 11,232,449) discusses user authentication including new accounts, 4:21-4:56.
Law (US 2021/0051012) discusses biometric authentication using a repository, [0026], [0027].
Kurani (US 10,721,226) discusses verifying a user’s personal information during opening an account in accordance with KYC and CIP regulations, 10:26-10:51.
Aggarwal (US 2020/0081549) discusses KYC including capturing a facial image, [0091].
Li (US 2019/0294900) discusses remote user identity validation, Title.
Austin (US 2018/0342015) discusses KYC checks, [0003].
Andrade (US 2018/0248699) discusses verifying user identification, [0098].
Lindemann (US 2018/0191695) discusses verifying the identity of a user, Abstract.
Rodriguez (US 2018/0176017) discusses storing user data including a facial image, [0070].
Caldera (US 2018/0109507) discusses authenticating users, Title.
Schlesinger (US 2018/0005239) discusses customer identity validation via a central depository, Title.
Thomas (US 2017/0286959) discusses verifying an identity record, Title.
Patel (US 2017/0061438) discusses KYC data can include voice audio outputs, [0064].
Jayade (US 2014/0297356) discusses customer onboarding, Title.
Barbara (US 2003/0105710) discusses KYC checks to validate a user of an on-line payments service, [0019].
Bank Secrecy Act Manual, Section 601.0, “Know Your Customer”, September 1997, 62 Pages. 
Federal Register, Vol. 81, No. 91, May 11, 2016, “Customer Due Diligence Requirements for Financial Institutions”, 61 pages.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571 272 6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY HARPER/Examiner, Art Unit 3692